DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
On 03/05/2021, applicants elected glycylglycine as component A; malic acid as component B; A and B in a single composition; sodium naphthalene sulfonate as component C; xanthan gum as component D; benzyl alcohol as component E; ethanol as component F. Applicants elected with traverse in a ground that the restriction requirement lacks statement regarding distinct of species. This is not persuasive since the application in national stage of PCT application that follows PCT rule, which is based on unity of invention. Since the examiner clearly demonstrated that there is no unity of invention, the restriction requirement regarding election of species is proper and made final. If the elected species are found allowable, the examination will move to other species.
Claims 1-3, 7-10 and 13-17 read on the elected species and are under examination, claims 4-6 and 11-12 do not read on the elected species and are withdrawn from consideration.
Claims 1-17 are pending, claims 1-3, 7-10 and 13-17 are under examination.

Priority
Acknowledge is made that this application is national stage of international patent application PCT/JP2017/003463, filed on 01/31/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2019 and 07/16/2020 is being considered by the examiner.

Objection to Abstract
Abstract is object for having more than one paragraph. Abstract is allowed to have only one paragraph and less than 150 words. Proper correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US20040011373) in view of Kamaike et al. (JP2006315978, Google English Translation).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Tsuchiya et al. teaches A hair treatment process comprises the following steps A or B, and includes conducting shaping of hair in at least one of the steps: Steps A: A first pack with a reducing agent contained therein and a second pack with an oxidizing agent contained therein, said second pack having buffer capacity and a pH of from 1 to 5, are successively applied to the hair, and the hair is rinsed with water and is dried (the first pack or the second pack contains an organic acid (A) or a salt thereof). Steps B: A first pack with a reducing agent contained therein, an intermediate treatment having buffer capacity and a pH of from 1 to 5, and a second pack with an oxidizing agent contained therein are successively applied to the hair, and the hair is rinsed with water and is dried (the first pack or the intermediate treatment contains the organic acid (A) or salt thereof), Organic acid (A): a compound comprising a non-aromatic hydrophobic group having a total carbon number of from 3 to 11 or an aromatic hydrophobic group having a total carbon number of from 4 to 18 and an acidic group such as a sulfa group, sulfate ester group or the like (abstract).  Described specifically, the present invention provides a hair treatment process comprising the following steps (1-1) to (1-4) in at least one of which shaping of hair is conducted with optional use of a heating device as needed, and at least one of a first pack and a second pack comprising the following organic acid (A) or a salt thereof: Steps: (1-1) applying the first pack, which comprises a hair keratin reducing substance, to the hair, and after allowing the hair to stand for 1 to 120 minutes, (1-2) rinsing the hair with water as needed,  (1-3) applying the second pack, which comprises an oxidizing agent, has buffer capacity and has a pH of from 1 to 5, to the hair, and after allowing the hair to stand for 1 to 60 minutes, (1-4) rinsing the hair with water, and drying the hair. The present invention also provides an aqueous composition, which is the first pack for use in any one of the above-described hair treatment processes, comprises 0.1 to 40 wt. % of the organic acid (A) or salt thereof and 0.1 to 20 wt. % of the hair keratin reducing substance, and has a pH of from 5 to 11. The present invention also provides an aqueous composition, which is the second pack for use in any one of the above-described hair treatment processes, comprises 0.1 to 40 wt. % of the organic acid (A) or salt thereof, 1 to 20 wt. % of a buffering agent and 0.1 to 20 wt. % of the oxidizing agent, and has a pH of from 1 to 5 (page 1-2, [0010-0025]). The present invention also provides a hair treatment process which comprises applying an after-treatment which comprises the organic acid (A) or salt thereof, has buffer capacity and has a pH of from 1 to 5-to the hair treated by any one of the above-described processes, allowing the hair to stand for 1 to 120 minutes, rinsing the hair with water, and then drying the hair. The present invention also provides an aqueous composition, which is the after-treatment for use in the above-described hair treatment processes, comprises 0.1 to 40 wt. % of the organic acid (A) or salt thereof and 1 to 20 wt. % of a buffering agent, and has a pH of from 1 to 5 (page 2, [0027-0028]). The organic acid (A) includes naphthalenesulfonic acid and sodium or potassium salt (page 3, [0037-0039]). To allow the aqueous composition to have buffer capacity at pH 1 to 5, it is necessary for the aqueous composition to contain as a buffering agent an organic or inorganic acid the acid dissociation constant pKa at 25° C. 
Kamaike teaches a hair treatment agent containing a peptide, and more particularly to a hair treatment agent suitable for a permanent wave treatment agent and a hair permanent wave treatment method using the same. It is known that the permanent wave processing is formed by two steps. That is, there are a step of reducing and cleaving the cystine (disulfide) bond of hair by the action of the reducing agent, and a subsequent neutralization or fixing step using an oxidizing agent, and the latter step restores the cystine (disulfide) bond. Conventionally, compounds generally a peptide as a hair damage repair component. In the present specification, “peptide” refers to a peptide in which two or more amino acids are linked by a peptide bond, and includes not only oligopeptides but also polypeptides such as proteins and protein hydrolysates, and derivatives thereof. It is used in a broad sense. The peptide may be a natural product or a synthetic product. The peptide is not particularly limited, and a known peptide can be used. Specifically, for example, glycylglycine (page 5). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Tsuchiya et al.  is that Tsuchiya et al. do not expressly teach glycylglycine. This deficiency in Tsuchiya et al.  is cured by the teachings of Kamaike.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsuchiya et al., as suggested by Kamaike, and produce the instant invention.
One of ordinary skill in the art would have been motivated to include glycylglycine with reducing agent in aqueous composition comprising malic acid because glycylglycine is a hair damage repair component in such hair treatment process a suggested by Kamaike. Since it is advantage to do so, it is obvious for one of ordinary skill in the art to include glycylglycine with reducing agent in aqueous composition comprising malic acid and produce instant claimed invention with reasonable expectation of success.
Regarding the temperature of 15ºC to 100ºC  and 15ºC to 30ºC  for leaving the hair to stand, Tsuchiya et al. teaches allowing the hair to stand for 1 to 60 minutes (without heating), it indicates room temperature at about 25 ºC.
Regarding claims 8-9, Tsuchiya et al. teaches the combination of benzyl alcohol and ethanol, each from 1-50%, overlapped with less than 5%.
Regarding claims 10 and14, Tsuchiya et al. teaches xanthan gum, at about 2%.
Regarding claim 13, prior art taeches the pH for the first pack comprising glycylglycine with reducing agent in aqueous composition comprising malic acid is 1-5.
Regarding claim 16, Tsuchiya et al. teaches during the treatment, the hair may be heated if necessary. It is preferred to control the temperature at 30 to 55°C.
Regarding claim 17, Tsuchiya et al. teaches no composition in each steps has pH from 12-14.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-10 and 13-17  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 15759621 in view of Tsuchiya et al. (US20040011373) and Kamaike (JP2006315978, Google English Translation). Both reference application and instant claimed application direct towards hair treatment process, and the reference application does not teach glycylglycine and other elected components, in view of Kamaike teaching glycylglycine as hair damage repair component, Tsuchiya et al. teaching malic acid as component B; A and B in a single composition; sodium naphthalene sulfonate as component C; xanthan gum as component D; benzyl alcohol as component E; ethanol as component F, it is obvious for one of ordinary skill in the art to produce applicant’s claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613